DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 07/10/2020.  	Claims 15-18 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 07/10/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 07/10/2020 and 12/01/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 07/10/2020 and 12/01/2020 are attached to this office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, without significantly more.
             Independent claim 15, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a device.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: ascertaining machine-readable facts…, characterizing and comparing parameters …, and generating search ciphertext…, which is directed to performance of the limitation in mind. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. The claim recites the additional limitations “acquire a trapdoor t(s) resulting from converting a search word s by a map skU' assigned to an identifier U' among maps sk that differ for each identifier” and “a search ciphertext generation unit to convert the trapdoor t(s) acquired by the trapdoor acquisition unit by a map f U' assigned to the identifier U' among maps f that differ for each identifier, so as to generate a search ciphertext c(s)e” (recited in claims 15, 17 and 18), which are recited at a high level of generality (i.e., as a general means of collecting, comparing and storing data), which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
                     Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “acquire a trapdoor t(s) resulting from converting a search word s by a map skU' assigned to an identifier U' among maps sk that differ for each identifier” and “a search ciphertext generation unit to convert the trapdoor t(s) acquired by the trapdoor acquisition unit by a map f U' assigned to the identifier U' among maps f that differ for each identifier, so as to generate a search ciphertext c(s)e” (recited in claims 15, 17 and 18) were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The limitations of “converting a search word” and “generating a search ciphertext” (recited in claims 15, 17 and 18) is well-understood, routine, conventional activity as claimed here and do not providing any improvements to the computer functionality, improvements to the interface, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. 
  	The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 7, paragraph 34 of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	For these reasons there is no inventive concept in the claim, and thus the claims are not patent eligible.

                The dependent claims do not add limitations that meaningfully limit the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No. US 2015/0143112 A1 to Yavuz, (hereinafter, “Yavuz”).
As per claims 15 and 17, Yavuz teaches a data management device and a data management method, respectively, comprising: processing circuitry to: 
acquire a trapdoor t(s) resulting from converting a search word s by a map skU' assigned to an identifier U' among maps sk that differ for each identifier; convert the acquired trapdoor t(s) by a map f U' assigned to the identifier U' among maps f that differ for each identifier, so as to generate a search ciphertext c(s) (Yavuz, para. [0054] “Process 300 continues as the client 104 generates an encrypted version of the search term (trapdoor t(s)) using the encryption key k.sub.2 and a predetermined encryption function (block 308). The encryption of the search term w.sub.i (search ciphertext c(s)) is set forth in the following equation: s.sub.w.sub.i.rarw.Fk.sub.2w. The client 104 subsequently applies a hash function to the encrypted search term s.sub.w.sub.i to generate a numeric row index number i that corresponds to a row in the encrypted search table 154: i.rarw.T.sub.w(s.sub.w.sub.i) (block 312). The client 104 also identifies the counter value associated with the search term index i in the search term hash table 114: cnt.sub.i.rarw.T.sub.w[i].cnt. The row index number i is a search index identifier for the illustrative embodiment of the system 100 where each row of data in the encrypted search table 154 organizes encrypted entries for a search term into rows.” And para. [0078] “The client 104 uses the file index identifier, file state counter, and a plurality of the fresh single use encryption keys r.sub.i corresponding to each of the i file index identifiers to encrypt the plain-text search table .delta. and generate an encrypted search table I.sub.j for the file j (block 428). For example, to encrypt a single entry .delta.[i], the client applies the random oracle function H to a combination of the fresh row key r.sub.i, file index identifier j, and the counter cnt.sub.j. The client 104 then performs an exclusive-or operation with the plain-text file entry and the output of the random oracle to generate the encrypted search index entry I.sub.j[i]. The encryption operation for a single entry I.sub.j[i] is also defined with the following mathematical operation: I.sub.j[i].rarw..delta.[i].sym.H(r.sub.i.parallel.j.parallel.cnt.sub.j). The client repeats the encryption process for each of the i search index entries.”); 
acquire an encrypted tag c resulting from converting a keyword w by a map sk_U assigned to an identifier U among the maps sk that differ for each identifier (Yavuz, para. [0041] “The server memory 152 stores an encrypted search table 154, a set of encrypted files 156, and a copy of the file counter hash table 116 that is also stored in the memory 112 of the client 104. The encrypted search table is a two-dimensional table with one dimension corresponding to individual search terms in the encrypted files and another dimension including entries that correspond to individual files in encrypted files 156. In the illustrative embodiments described herein, each row of the table 154 includes encrypted entries for a single search term that is either present or absent from a particular file, and each column of the table 154 includes entries that correspond to different search terms that are either present or absent from a single file. Search queries for different search terms address the table 154 through numeric search indices and the server 144 cannot identify the underlying search term based on only the search index. As described in more detail below, the client 104 converts a search term to an appropriate numeric index for the table 154 using an encryption process that prevents the server 144 from identifying the contents of the search term from the search index number. The server 144 uses the search index value to select a row of encrypted search data from the table 154.”) and para. [0074] “Process 400 continues as the client encrypts the list of search terms in the file and hashes the encrypted key words to generate search index identifiers (encrypted tag c) of the search terms in the file (block 412). For example, for a search term w the client 104 uses the secret symmetric key k.sub.2 to generate an encrypted search term s.sub.w. The client 104 then applies the hash function to the encrypted search term s.sub.w to generate the numeric search index identifier i that corresponds to the row i in the encrypted search table 154 in the server memory 152. The encryption function to generate the encrypted search term s.sub.w ensures that an attacker on the server 144 cannot identify the search term that corresponds to index i by simply applying the hash function, which is not a secret, to plain-text search terms.”)
convert the acquired encrypted tag c by a map fU assigned to the identifier U among the maps f that differ for each identifier, so as to generate a storage tag c' (Yavuz, para. [0050] “The client 104 encrypts the search terms using the key K.sub.2 and then uses a predetermined hash function to convert the encrypted search terms to numeric index values in the search term hash table 114.”); and 
identify the storage tag c' that matches the search ciphertext c(s) (Yavuz, para. [0051] “FIG. 2 depicts the encrypted search table 154 with m rows corresponding to the search terms and n columns corresponding to the encrypted files. A search index identifier i for one of the m rows selects all the encrypted entries that correspond to a single search term. A file index identifier j for one of the n columns selects all the encrypted entries that correspond to a single file. In the embodiment of the system 100, the search index identifier is also referred to as the number i for a row in the table 154 and the file index identifier is also referred to as the number j for a column in the table 154. A particular entry in the encrypted search table 154 (I) is identified with the search index identifier and the file index identifier as I[i, j]. Those of ordinary skill in the art should recognize that a transposed embodiment of the table 154 arranges the search terms along columns and the files along rows, and that the corresponding search index and file index identifiers would correspond to columns and rows, respectively, in a transposed table. More generally, the encrypted entries that identify the presence or absences of a single search term in the encrypted files form one set of data in the table and the encrypted entries for a single file that identify if search terms are present or absent from the file form another set of data in the table.”), 
wherein a composite map of one of the maps sk and one of the maps f that are assigned to a same identifier is a map mk common to every identifier (Yavuz, para. [0038] “In the client 104, the memory 112 stores a static hash table 114 of counter values for search terms 114 that are used in searches and another static hash table 116 of counter values for encrypted files. A counter value in table 114 corresponds to a search term that the client 104 uses as a subject of a search in the encrypted files 156 that are stored in the server memory 152. The encrypted files 156 include encrypted representations of at least some search terms that the client requests from the server 144, although the server 144 is unable to extract plain text search terms from the encrypted files 156.” And para. [0041] “The server memory 152 stores an encrypted search table 154, a set of encrypted files 156, and a copy of the file counter hash table 116 that is also stored in the memory 112 of the client 104. The encrypted search table is a two-dimensional table with one dimension corresponding to individual search terms in the encrypted files and another dimension including entries that correspond to individual files in encrypted files 156.”).
As per claim 16, Yavuz teaches the data management device according to claim 15, 
wherein the storage tag c' is written in a storage (Yavuz, para. [0038]” In the client 104, the memory 112 stores a static hash table 114 of counter values (storage tag c’) for search terms 114 that are used in searches and another static hash table 116 of counter values for encrypted files. A counter value in table 114 corresponds to a search term that the client 104 uses as a subject of a search in the encrypted files 156 that are stored in the server memory 152. The encrypted files 156 include encrypted representations of at least some search terms that the client requests from the server 144, although the server 144 is unable to extract plain text search terms from the encrypted files 156. The client processor 108 increments the counter associated with each search term after performing a search for the corresponding search term in the server 144. The client processor 108 increments the counter associated with a file after performing an update that adds or removes at least one search term from the file before encrypting and transmitting the file to the server 144.”), and 
wherein the processing circuitry searches for a storage tag c' corresponding to the generated search ciphertext c(s) among storage tags c' stored in the storage (Yavuz, para. [0039] “During operation, the client computing device 104 encrypts one or more plain text files 120 and generates encrypted search term indices for the files using the key k.sub.2. The client 104 transmits the encrypted version of the plain text file 120 and the search term indices to the server 144. The client 104 also identifies encrypted files that match specific search terms on the server 144, and retrieves the encrypted files”).
As per claim 18, Yavuz teaches a non-transitory computer readable medium storing a data management program for causing a computer to execute: 
a trapdoor acquisition process to acquire a trapdoor t(s) resulting from converting a search word s by a map skU' assigned to an identifier U' among maps sk that differ for each identifier (Yavuz, para. [0054] “Process 300 continues as the client 104 generates an encrypted version of the search term (trapdoor t(s)) using the encryption key k.sub.2 and a predetermined encryption function (block 308). The encryption of the search term w.sub.i is set forth in the following equation: s.sub.w.sub.i.rarw.Fk.sub.2w. The client 104 subsequently applies a hash function to the encrypted search term s.sub.w.sub.i to generate a numeric row index number i that corresponds to a row in the encrypted search table 154: i.rarw.T.sub.w(s.sub.w.sub.i) (block 312). The client 104 also identifies the counter value associated with the search term index i in the search term hash table 114: cnt.sub.i.rarw.T.sub.w[i].cnt. The row index number i is a search index identifier for the illustrative embodiment of the system 100 where each row of data in the encrypted search table 154 organizes encrypted entries for a search term into rows.”); 
a search ciphertext generation process to convert the trapdoor t(s) acquired by the trapdoor acquisition process by a map f U' assigned to the identifier U' among maps f that differ for each identifier, so as to generate a search ciphertext c(s) (Yavuz, para. [0078] “The client 104 uses the file index identifier, file state counter, and a plurality of the fresh single use encryption keys r.sub.i corresponding to each of the i file index identifiers to encrypt the plain-text search table .delta. and generate an encrypted search table I.sub.j for the file j (block 428). For example, to encrypt a single entry .delta.[i], the client applies the random oracle function H to a combination of the fresh row key r.sub.i, file index identifier j, and the counter cnt.sub.j. The client 104 then performs an exclusive-or operation with the plain-text file entry and the output of the random oracle to generate the encrypted search index entry I.sub.j[i]. The encryption operation for a single entry I.sub.j[i] is also defined with the following mathematical operation: I.sub.j[i].rarw..delta.[i].sym.H(r.sub.i.parallel.j.parallel.cnt.sub.j). The client repeats the encryption process for each of the i search index entries.”); 
a data acquisition process to acquire an encrypted tag c resulting from converting a keyword w by a map skU assigned to an identifier U among maps sk that differ for each identifier (Yavuz, para. [0041] “The server memory 152 stores an encrypted search table 154, a set of encrypted files 156, and a copy of the file counter hash table 116 that is also stored in the memory 112 of the client 104. The encrypted search table is a two-dimensional table with one dimension corresponding to individual search terms in the encrypted files and another dimension including entries that correspond to individual files in encrypted files 156. In the illustrative embodiments described herein, each row of the table 154 includes encrypted entries for a single search term that is either present or absent from a particular file, and each column of the table 154 includes entries that correspond to different search terms that are either present or absent from a single file. Search queries for different search terms address the table 154 through numeric search indices and the server 144 cannot identify the underlying search term based on only the search index. As described in more detail below, the client 104 converts a search term to an appropriate numeric index for the table 154 using an encryption process that prevents the server 144 from identifying the contents of the search term from the search index number. The server 144 uses the search index value to select a row of encrypted search data from the table 154.”) and para. [0074] “Process 400 continues as the client encrypts the list of search terms in the file and hashes the encrypted key words to generate search index identifiers (encrypted tag c) of the search terms in the file (block 412). For example, for a search term w the client 104 uses the secret symmetric key k.sub.2 to generate an encrypted search term s.sub.w. The client 104 then applies the hash function to the encrypted search term s.sub.w to generate the numeric search index identifier i that corresponds to the row i in the encrypted search table 154 in the server memory 152. The encryption function to generate the encrypted search term s.sub.w ensures that an attacker on the server 144 cannot identify the search term that corresponds to index i by simply applying the hash function, which is not a secret, to plain-text search terms.”);
a storage tag generation process to convert the encrypted tag c acquired by the data acquisition process by a map fU assigned to the identifier U among maps f that differ for each identifier, so as to generate a storage tag c' (Yavuz, para. [0050] “The client 104 encrypts the search terms using the key K.sub.2 and then uses a predetermined hash function to convert the encrypted search terms to numeric index values in the search term hash table 114.”); and 
a search process to identify the storage tag c' that matches the search ciphertext c(s) (Yavuz, para. [0051] “FIG. 2 depicts the encrypted search table 154 with m rows corresponding to the search terms and n columns corresponding to the encrypted files. A search index identifier i for one of the m rows selects all the encrypted entries that correspond to a single search term. A file index identifier j for one of the n columns selects all the encrypted entries that correspond to a single file. In the embodiment of the system 100, the search index identifier is also referred to as the number i for a row in the table 154 and the file index identifier is also referred to as the number j for a column in the table 154. A particular entry in the encrypted search table 154 (I) is identified with the search index identifier and the file index identifier as I[i, j]. Those of ordinary skill in the art should recognize that a transposed embodiment of the table 154 arranges the search terms along columns and the files along rows, and that the corresponding search index and file index identifiers would correspond to columns and rows, respectively, in a transposed table. More generally, the encrypted entries that identify the presence or absences of a single search term in the encrypted files form one set of data in the table and the encrypted entries for a single file that identify if search terms are present or absent from the file form another set of data in the table.”), 
wherein a composite map of one of the maps sk and one of the maps f that are assigned to a same identifier is a map mk common to every identifier (Yavuz, para. [0038] “In the client 104, the memory 112 stores a static hash table 114 of counter values for search terms 114 that are used in searches and another static hash table 116 of counter values for encrypted files. A counter value in table 114 corresponds to a search term that the client 104 uses as a subject of a search in the encrypted files 156 that are stored in the server memory 152. The encrypted files 156 include encrypted representations of at least some search terms that the client requests from the server 144, although the server 144 is unable to extract plain text search terms from the encrypted files 156.” And para. [0041] “The server memory 152 stores an encrypted search table 154, a set of encrypted files 156, and a copy of the file counter hash table 116 that is also stored in the memory 112 of the client 104. The encrypted search table is a two-dimensional table with one dimension corresponding to individual search terms in the encrypted files and another dimension including entries that correspond to individual files in encrypted files 156.”).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9715546 B1 – Searching encrypted data.
US 20110145594 A1 – Searchable symmetric encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437